Citation Nr: 0709403	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  91-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as secondary to Epstein-Barr virus infection (EBV).

2.  Entitlement to service connection for psychiatric 
manifestations as an undiagnosed illness of a Persian Gulf 
veteran under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to an effective date prior to October 7, 
1992, for the grant of service connection for EBV with 
depressive symptoms.

5.  Evaluation of EBV, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active duty for training and served on active 
duty from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1997, the Board denied service connection for a 
psychiatric disorder and for residuals of EBV infection.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 1998, pursuant to a joint 
remand, the Court vacated the Board's decision and remanded 
the issue of entitlement to service connection for residuals 
of EBV infection.  The Court also vacated and remanded the 
issue of entitlement to service connection for a psychiatric 
disorder as secondary to symptomatology under 38 C.F.R. § 
3.317, or as secondary to EBV infection.  The appeal on the 
remaining aspects of the claim for service connection for a 
psychiatric disorder on a direct basis was dismissed.

In December 1998, the Board remanded the case for examination 
of the veteran, medical opinions and further adjudication.  
In a June 1999 rating decision, the RO granted service 
connection for residuals of EBV infection, including 
secondary depression and fatigue.  The June 1999 rating 
decision also denied service connection for an undiagnosed 
illness and CFS.

In February 2001, the Board remanded this case again for the 
veteran to clarify specifically which issues he was appealing 
and for action pursuant to the Veterans Claims Assistance Act 
(VCAA).  In addition, the Board notified the veteran and his 
representative that there was no substantive appeal of record 
as to the issue of the evaluation for EBV.  The Board notes 
that the substantive appeal was sent to the RO while the case 
was located at the Board.  The record currently shows that 
the issue of the evaluation for EBV has been perfected for 
appeal.  Specifically, service connection for EBV was granted 
in June 1999.  A notice of disagreement was received in June 
2000.  A statement of the case was issued in September 2000.  
The substantive appeal was received in November 2000.

In a May 2002 letter, the veteran's representative clarified 
that the veteran was seeking service connection for a 
psychiatric disorder, separate from depressive symptoms 
associated with EBV; service connection for an undiagnosed 
illness to include as manifested by skin lesions and multiple 
joint pain, of a Persian Gulf veteran under 38 C.F.R. § 
3.317; service connection for CFS; entitlement to service 
connection for post-traumatic stress disorder (PTSD); a 
higher rating for EBV; entitlement to a total disability 
rating based on individual unemployability (TDIU); and 
entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms.

In a September 2002 rating decision, service connection for 
PTSD was denied, entitlement to TDIU was denied, and 
entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms, was denied.  The veteran did not appeal the issues 
of service connection for PTSD and entitlement to TDIU.  He 
perfected his appeal as to the issue of entitlement to an 
effective date prior to October 7, 1992, for the grant of 
service connection for EBV with depressive symptoms.

In November 2003 the Board again remanded the veteran's case 
for additional development.

The matter of skin lesions and multiple joint pain as 
undiagnosed illnesses of a Persian Gulf veteran under 38 
C.F.R. § 3.317 has been raised.  The Board refers this to the 
RO for appropriate action.

The veteran's representative has requested that all 
correspondence be sent to the following address: National 
Veterans Legal Services Program located at 2001 S Street, 
Northwest; Suite #610; Washington, D.C. 20009.


FINDINGS OF FACT

1.  Depression is not a separate diagnostic entity from the 
service-connected EBV.

2.  The veteran's psychiatric symptomatology is shown to be 
attributable to the diagnosis of depressive disorder not 
otherwise specified.

3.  The evidence does not show a current diagnosis of CFS.

4.  The materials submitted by the veteran in August 1992 did 
not indicate an intention to seek service connection for EBV.

5.  The veteran's claim of entitlement to service connection 
was received on October 7, 1992.

5.  EBV is not manifested by symptoms of an active infection; 
related symptoms have historically been responsive to 
prescribed medication.


CONCLUSIONS OF LAW

1.  Depression is proximately due to or the result of 
service-connected EBV.  38 C.F.R. § 3.310(a) (2006).


2.  The veteran does not exhibit signs and symptoms of a 
psychiatric disorder as a manifestation of an undiagnosed 
illness that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  An effective date earlier than October 7, 1992, for the 
grant of service connection for EBV is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for EBV have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.20, 4.88b, Diagnostic Code 6354 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received 
before the enactment of the VCAA.  A letter dated in March 
2001 told the veteran of the VCAA.  It explained VA's duty to 
assist and told the veteran VA would assist him in obtaining 
evidence supportive of his claim.  The letter described the 
evidence and information necessary to support a claim for 
service connection.  The veteran was asked to identify 
evidence supportive of his claim.

A November 2001 letter explained the law pertaining to claims 
of entitlement to benefits as a result of disabilities due to 
undiagnosed  illness.  The veteran was asked to identify the 
symptoms, manifestations or diagnoses for which he sought 
service connection.

A December 2002 letter explained the evidence and information 
necessary to support a higher evaluation for EBV.  The 
veteran was told that VA would make reasonable efforts to 
obtain evidence supportive of his claim.  

In July 2004, the Appeals Management Center sent a letter 
which included all issues currently on appeal.  The veteran 
was asked to identify evidence or information in support of 
his claim.  The evidence of record was discussed, and the 
veteran was told how VA would assist him in obtaining 
evidence.  The evidence and information necessary to support 
each of the current claims was discussed.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The Board is unaware of any outstanding evidence 
or information that could be obtained in support of the 
veteran's claim.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  In sum, the Board 
finds that VA's duty to the veteran has been satisfied.  38 
C.F.R. § 3.103 (2006).  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for depression and other psychiatric 
manifestations as well as CFS, any questions as to the 
effective date to be assigned or ratings to be assigned are 
rendered moot.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

Service Connection

The veteran has not asserted that the disabilities for which 
he seeks service connection were associated with combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Depression

A VA psychiatric examination conducted in February 1993 
resulted in a diagnosis of depressive disorder not otherwise 
specified.  The examiner concluded that the depressive 
symptomatology was associated with EBV.

The veteran was examined by a board of two psychiatrists in 
November 1995.  His history was comprehensively reviewed.  
The examiners noted that the veteran was undergoing treatment 
in the infectious diseases clinic.  The diagnosis was 
depressive disorder not otherwise specified, secondary to 
EBV.  The examiners listed EBV contamination as a stressor.  

On VA examination in May 1999, the veteran's medical history 
was reviewed.  The examiner concluded that the veteran's 
depressive symptoms were related to his EBV infection.

In June 1999, a VA examiner stated that the veteran's 
depressive symptoms were considered to be secondary to EBV 
infection and not a separate entity.  She related that 
depression was one of the symptoms associated in the 
literature with EBV infection.  She emphasized that the 
depression was part of and associated with the veteran's EBV.  

The report of a private psychiatric evaluation conducted in 
September 2000 indicates a diagnosis of recurrent major 
depression.

On VA psychiatric examination in September 2002, the veteran 
reported that he was diagnosed with CFS in 1992, after having 
been found to be positive for EBV.  He noted that he had 
various physical limitations and that he was frustrated due 
to his lack of productivity.  The diagnosis was depressive 
disorder not otherwise specified, secondary to CFS.

Subsequent VA treatment records reflect continued treatment 
for depressive symptoms.

On VA examination in August 2004, a comprehensive review of 
the record was conducted.  The veteran reported feelings of 
sadness, depression and irritability.  He noted loss of 
interest in daily living activities with loss of energy, 
insomnia, problems with concentration, tension, and anxiety.  
The diagnosis was depressive disorder not otherwise 
specified.  The examiner noted that most recent laboratory 
test results indicated no evidence of reactivation of the 
veteran's EBV infection.  He 
concluded that he could not establish a link between the 
present depressive disorder and an EBV infection at the 
present time.  

The veteran has appealed the denial of service connection for 
a psychiatric disorder.  The most probative evidence tends to 
establish that the veteran has a depressive disorder.  Some 
examiners have attributed the veteran's depressive symptoms 
to EBV.  However, it is unclear whether depressive symptoms 
are contemplated as part of the rating criteria for EBV.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  It is also 
difficult to establish that this veteran's EBV is a 
manifestation of active EBV when the evidence tends to 
establish that the EBV is not active.

Compounding the diagnostic and evaluative problems in this 
case is the opinion of the August 2004 VA examiner.  This 
examiner noted that numerous previous examinations had 
resulted in diagnoses of depressive disorder secondary to 
either EBV or chronic fatigue syndrome.  However, after 
evaluation and review of the file, the examiner concluded 
that the veteran did have depressive disorder NOS, but opined 
that he could not establish a link between the depressive 
disorder and the EBV infection.  It appears that the examiner 
reached his conclusion on the basis that there had not been 
reactivation of EBV.

The evidence in this case is not entirely clear with respect 
to whether the veteran's 
depressive symptoms are actually contemplated in the rating 
criteria for EBV.  Further complicating the Board's decision 
is the remarkably qualified opinion of the August 2004 
examiner, when he writes "it is my opinion that at the 
present moment we cannot establish a link..." (emphasis 
added).  This qualification does not refute the prior 
opinions and limits his opinion to a snap-shot in time, 
rather than to a longitudinal review of the record.

In essence, the Board is presented with conflicting opinions 
and qualified opinions.  In view of the fact that the AOJ has 
already accepted that the veteran's depression is related to 
EBV, the Board concludes that service connection for 
depressive disorder as a distinct ratable entity is 
warranted.  In reaching this determination, the Board notes 
that the rating criteria are not clear as to whether symptoms 
of depression are contemplated in the evaluation of EBV.

	
        Psychiatric Symptoms as a Manifestation of an 
Undiagnosed Illness

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2006).

Having reviewed the evidence pertaining to this claim, the 
Board has concluded that service connection for psychiatric 
manifestations due to an undiagnosed illness is not 
warranted.  In this regard, the Board notes that the evidence 
of record establishes that the veteran's psychiatric symptoms 
carry a diagnosis of depressive disorder not otherwise 
specified.  As his psychiatric symptoms have been attributed 
to depressive disorder, service connection is not warranted 
for psychiatric manifestations due to an undiagnosed illness.

	Chronic Fatigue Syndrome (CFS)

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2006). 

An October 1992 VA treatment record indicates a diagnosis of 
Epstein-Barr Virus (EBV), rule out CFS.  Medication was 
prescribed in February 1993.  

On VA examination in February 1993, the veteran reported that 
since his return from the Gulf War, he had experienced 
headaches, depression, fatigue, generalized weakness, 
insomnia, and lack of stamina.  The examiner noted that EBV 
was diagnosed.  He indicated that the veteran was prescribed 
medication for his symptomatology.  The veteran's present 
complaints were depression, tiredness, generalized weakness, 
a feeling of déjà vu, lack of stamina, and irritability.  He 
endorsed painful joints on normal motion.  

Additional medication was prescribed in April 1993 when the 
veteran complained of continued symptoms.  In July 1993 the 
veteran reported that the medication had helped but that his 
symptoms returned after the course of medication was 
completed.  The veteran was noted to be asymptomatic in 
August 1993.  

In April 1994, the veteran complained of feeling weak again.  
The provider suggested that CFS should be ruled out.  The 
veteran complained of continued weakness and pruritis in July 
1994.  The veteran was continued on medication in January 
1995, due to his complaints of weakness and fatigue.  

A January 1998 VA treatment record reflects a diagnosis of 
CFS.  In July 1998, the veteran was provided medication for 
his EBV symptoms.  A diagnosis of CFS is noted.  

The veteran was hospitalized in February 1999 to rule out 
CFS.  On examination, the veteran's history was noted to 
suggest two symptoms of CFS.  The provider indicated, 
however, that the veteran's symptoms did not fulfill the 
major criteria for CFS.  

A May 1999 VA examination report indicates that the veteran 
did not meet the criteria for a diagnosis of CFS, but that 
his symptoms were attributable to chronic EBV infection.

A VA treatment record dated in May 1999 notes an assessment 
of CFS, but does not relate the basis for that finding.  

A June 2001 VA treatment record contains a problem list which 
includes CFS, malaise and fatigue, irregular sleep, and 
unspecified viral infection.  A problem list in an October 
2001 treatment record does not include CFS, but shows EBV 
which improved with medication.  

A VA chronic fatigue syndrome examination was carried out in 
October 2004.  The veteran's history was reviewed.  The 
examiner noted that the veteran did not report new onset of 
debilitating fatigue severe enough to reduce or impair 
average daily activity below 50 percent of his pre-illness 
activity.  He indicated that the veteran suffered from EBV 
infection and depression.  He indicated that onset of 
symptoms was in July 1991.  The veteran denied low grade 
fever.  There was no non-exudative pharyngitis.  The veteran 
reported tender cervical nodes, but no complaints regarding 
axillary lymph nodes.  He endorsed generalized muscle aches 
but denied weakness.  He reported that he could not exercise.  
He noted that he had headaches several times per week.  He 
denied migratory joint pain.  He endorsed insomnia and sleep 
disturbance.  The examiner noted that the veteran was 
diagnosed with depression and was treated by VA.  Upon 
physical examination, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of CFS.  The 
diagnoses included minimal arthritis of various joints, 
cervical and lumbar paravertebral myositis, and peripheral 
neuropathy.  He pointed out that the veteran had many 
physical conditions that explained his symptomatology.  

Having carefully considered the evidence pertaining to this 
claim, the Board concludes that service connection for CFS is 
not warranted.  In this regard, some examiners have entered 
diagnoses of CFS.  In January 1998, there was a diagnosis of 
CFS.  In May 1999, there was an assessment of CFS.  It seems 
that some examiners believe or accept that the veteran has 
CFS.  However, the assessment does not end merely because a 
competent professional has entered a diagnosis.  The 
determination of the Board is based upon all the evidence of 
record.  Our review reflects that the examiners who entered 
opinions or impressions of CFS were remarkable in their 
failures to justify the diagnoses.  A mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

On the other hand, the October 2004 VA examiner specifically 
stated that the veteran had other diagnoses that explained 
his symptomatology.  Further, he explained why the criteria 
for CFS were not met.  His opinion was also consistent with 
the February 1999 opinion which justified the conclusion that 
the major criteria for CFS were not met.  In essence, the 
most probative evidence establishes that the veteran does not 
have CFS.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for CFS is denied.

Earlier Effective Date

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2005).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, the veteran has argued that the effective date 
for the grant of service connection for EBV should be the day 
following his date of discharge.  Review of the record 
reveals that the RO received a mailing from the veteran on 
August 13, 1992, within one year of his discharge from 
service.  That mailing included some of the veteran's service 
records and a statement indicating the veteran's intent to 
seek service connection for high blood pressure, a 
degenerative bone condition of the spine, a prostate 
condition, and asthma.  The veteran also indicated that he 
had been diagnosed with a depressive condition with signs of 
post-traumatic stress disorder and was under treatment.  
Notably, this statement makes no mention of EBV.  The 
veteran's formal claim, on VA Form 21-526, was received in 
October 1992.  There is no evidence of any claim, either 
formal or informal, for service connection for EBV prior to 
that date.  

The Board notes that the veteran's representative has argued 
that the mailing received in August 1992 should be viewed to 
include EBV, as it did note the veteran's treatment for 
psychiatric symptoms.  However, as the Court has noted, 
while VA must interpret a claimant's submissions broadly, it 
is not required to conjure up issues not raised by claimant.  
The Board concludes that service connection for EBV was not 
reasonably raised by the August 1992 submissions.  
Accordingly, an effective date earlier than October 7, 1992 
for the grant of service connection for EBV is denied.

Evaluation of Epstein-Barr Virus Infection

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.  The Board concludes that the 
overall degree of disability has not significantly changes 
and that a uniform evaluation is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

The veteran's EBV is evaluated by analogy as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.88, Diagnostic 
Code 6354, which pertains to chronic fatigue syndrome.  

Under Diagnostic Code 6354, symptoms which wax and wane but 
result in periods incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication warrant a 10 percent 
evaluation.  

In order to warrant a 20 percent evaluation there must be 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2006).

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  See Note to 38 C.F.R. § 
4.88b, DC 6354.

VA treatment records reflect that the veteran has been 
treated for EBV infection since the early 1990s.  The 
veteran's reported symptoms have generally been responsive to 
medication.  

An October 1992 VA treatment record indicates a diagnosis of 
EBV, rule out CFS.  Medication was prescribed in February 
1993.  

On VA examination in February 1993, the veteran reported that 
since his return from the Gulf War, he had experienced 
headaches, depression, fatigue, generalized weakness, 
insomnia, and lack of stamina.  The examiner noted that EBV 
was diagnosed.  He indicated that the veteran was prescribed 
medication for his symptomatology.  The veteran's present 
complaints were depression, tiredness, generalized weakness, 
a feeling of déjà vu, lack of stamina, and irritability.  He 
endorsed painful joints on normal motion.  

Additional medication was prescribed in April 1993 when the 
veteran complained of continued symptoms.  In July 1993 the 
veteran reported that the medication had helped but that his 
symptoms returned after the course of medication was 
completed.  The veteran was noted to be asymptomatic in 
August 1993.  

In April 1994, the veteran complained of feeling weak again.  
He complained of continued weakness and pruritis in July 
1994.  The veteran was continued on medication in January 
1995, due to his complaints of weakness and fatigue.  

In July 1998, the veteran was provided medication for his EBV 
symptoms.  

The veteran was hospitalized in February 1999 to rule out 
CFS.  On examination, the veteran's history was noted to 
suggest two symptoms of CFS.  The provider indicated, 
however, that the veteran's symptoms did not fulfill the 
major criteria for CFS.  

A June 2001 VA treatment record contains a problem list which 
includes malaise and fatigue, irregular sleep, and 
unspecified viral infection.  A problem list in an October 
2001 treatment record shows EBV which improved with 
medication.  

A June 2004 VA outpatient record indicates that the veteran 
was asymptomatic with the exception of weakness, and that 
there was no evidence of upper respiratory tract infection, 
fever, headache, lymphadenopathies, or visceromegaly 
suggestive of mononucleosis or other EBV manifestation.  

A July 2004 VA record indicates that laboratory testing was 
negative for current infection.  The results were compatible 
with past infection.  The provider noted that the veteran's 
laboratory results would remain positive, but there was no 
evidence of reactivation of infection.  

A VA chronic fatigue syndrome examination was carried out in 
October 2004.  The veteran's history was reviewed.  The 
examiner noted that the veteran did not report new onset of 
debilitating fatigue severe enough to reduce or impair 
average daily activity below 50 percent of his pre-illness 
activity.  He indicated that the veteran suffered from EBV 
infection and depression.  He indicated that onset of 
symptoms was in July 1991.  The veteran denied low grade 
fever.  There was no non-exudative pharyngitis.  The veteran 
reported tender cervical nodes, but no complaints regarding 
axillary lymph nodes.  He endorsed generalized muscle aches 
but denied weakness.  He reported that he could not exercise.  
He noted that he had headaches several times per week.  He 
denied migratory joint pain.  He endorsed insomnia and sleep 
disturbance.  He reported that he could no longer perform 
household chores.  His wife stated that he could no longer 
oversee household finances and could no longer work.  Upon 
physical examination, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of CFS.  

The currently assigned 10 percent evaluation contemplates 
symptoms which wax and wane but result in periods 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms that are controlled by 
continuous medication.  
An evaluation in excess of 10 percent for the veteran's EBV 
requires symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  On review of the evidence, the 
Board concludes that the veteran's EBV is appropriately 
evaluated as 10 percent disabling.  In this regard, the 
evidence demonstrates that medication, when prescribed, has 
alleviated the veteran's symptoms.  Moreover, there is no 
indication in the evidence that the veteran has suffered from 
periods of incapacitation requiring bed rest and treatment by 
a physician.  Accordingly, an evaluation in excess of 10 
percent is not warranted.


ORDER

Entitlement to service connection for depressive disorder is 
granted.

Entitlement to service connection for psychiatric 
manifestations as an undiagnosed illness is denied.

Entitlement to service connection for chronic fatigue 
syndrome (CFS) is denied.

Entitlement to an effective date prior to October 7, 1992, 
for the grant of service connection for EBV with depressive 
symptoms is denied.

Entitlement to an evaluation in excess of 10 percent for 
Epstein-Barr Virus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


